DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 03-21-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1-3, 5-9, 13, 19-22, and 24 has/have been amended. Claim(s) 4, 10-12, 23, and 25 has/have been cancelled. Claim(s) 26-31 has/have been added by amendment. Therefore, claim(s) 1-3, 5-9, 13-22, 24, and 26-31  remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, US 20110122670 A1.

As to claim 13, Yamazaki discloses a memory cell (see Yamazaki Fig 16), comprising: 
a substrate (see Yamazaki Fig 2A Ref 100); a first thin-film transistor (TFT) in a back end of line (BEOL) stack above the substrate (see Yamazaki Fig 2A Ref 160); and a second TFT, coupled to the first TFT, in the BEOL stack (see Yamazaki Fig 2A Ref 162), wherein 
the second TFT is further away from the substrate than the first TFT (see Yamazaki Fig 2A Ref 162), and wherein
a channel material (see Yamazaki Fig 2A Ref 116) on the first TFT is spatially between a gate electrode of the first TFT (see Yamazaki Fig 2A Ref 110a) and at least one of a source electrode of the first TFT and a drain electrode of the first TFT (see Yamazaki Fig 2A Ref 114).

As to claim 15, Yamazaki discloses the memory cell according to claim 13, wherein 
the second TFT is a horizontal TFT (see Yamazaki Fig 2A Ref 162). 

As to claim 16, Yamazaki discloses the memory cell according to claim 15, wherein 
the horizontal TFT is a horizontal bottom-gated TFT (see Yamazaki Fig 2A Ref 162).

As to claim 17, Yamazaki discloses the memory cell according to claim 13, wherein 
a first source/drain electrode of the first TFT is coupled to a gate electrode of the second TFT (see Yamazaki Fig 16).

As to claim 18, Yamazaki discloses the memory cell according to claim 13, wherein 
one or both of the first TFT and the second TFT include a channel material that includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus (see Yamazaki Para [0130]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US 20110122670 A1.

As to claim 1, Yamazaki discloses a memory cell (see Fig 16), comprising: 
a first thin-film transistor (TFT) (see Yamazaki Fig 2A Ref 162); and a second TFT (see Yamazaki Fig 2A Ref 160); wherein: 
a first electrode of a pair of a source electrode and a drain electrode (see Yamazaki Fig 2A) of the first TFT is coupled to a gate electrode of the second TFT (see Yamazaki Fig 1), the first TFT is in a first layer (see Yamazaki Fig 2A Refs 132, 136a, 138, 144, and 146) over a substrate (see Yamazaki Fig 2A Ref 100), and the second TFT is in a second layer over the substrate (see Yamazaki Fig 2A Refs 106, 126, and 128). 

Yamazaki does not appear to explicitly disclose the first layer being between the substrate and the second layer.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory cell, as disclosed by Yamazaki, may have device layer order reversed (see MPEP 2144.04.VI.A). It is well known that layers may be reversed in order to manage the thermal budget of device manufacturing better.  

As to claim 26, Yamazaki discloses the memory cell according to claim 1, wherein: 
a channel material (see Yamazaki Fig 2A Ref 140) of the first TFT (see Yamazaki Fig 2A Ref 142a) is spatially between a gate electrode of the first TFT (see Yamazaki Fig 2A Ref 136d) and the first electrode of the first TFT (see Yamazaki Fig 2A Ref 140).

As to claim 29, Yamazaki discloses the memory cell according to claim 1, wherein 
a channel material of the first TFT includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus (see Yamazaki Para [0130]).

Claim(s) 2 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US 20110122670 A1, in view of Sandu, US 20130069052 A1.

As to claim 2, Yamazaki discloses the memory cell according to claim 1, wherein 
the first TFT includes a channel material and a second electrode of the pair of the source electrode and the drain electrode of the first TFT (see Yamazaki Fig 2A Refs 140 and 160).

Yamazaki does not appear to explicitly disclose the first electrode of the first TFT is over the channel material of the first TFT, and the channel material of the first TFT is over the second electrode of the first TFT.

Sandu discloses the first electrode of the first TFT (see Sandu Fig 1A Ref 154) is over the channel material of the first TFT (see Sandu Fig 1A Ref 142), and the channel material of the first TFT is over the second electrode of the first TFT (see Sandu Fig 1A Ref 118).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular transistor, as disclosed by Sandu. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sandu’s attempt to increase cell density (see Sandu Para [0007]).

As to claim 14, Yamazaki discloses the memory cell according to claim 13, wherein 
the first TFT is a horizontal TFT.

Yamazaki does not appear to explicitly disclose a vertical TFT.

Sandu discloses a vertical TFT (see Sandu Fig 1A).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular transistor, as disclosed by Sandu. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sandu’s attempt to increase cell density (see Sandu Para [0007]).

Claim(s) 5-9, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US 20110122670 A1, in view of Van Houdt, US 20180102365 A1.

As to claim 5, Yamazaki discloses the memory cell according to claim 1, wherein 
a gate electrode of the first TFT is coupled to a line (see Fig Yamazaki 1).

Yamazaki does not appear to explicitly disclose a write wordline.

Van Houdt discloses a write wordline (see Van Houdt Fig 1b Ref WLw1).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular interconnect arrangement, as disclosed by Van Houdt. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to increase cell density (see Van Houdt Para [0005]).

As to claim 6, Yamazaki and Van Houdt disclose the memory cell according to claim 1, wherein 
a second electrode of the pair of the source electrode and the drain electrode of the first TFT of the first TFT (see Van Houdt Fig 1b Ref 224) is coupled to a write bitline (see Van Houdt Fig 1b Ref BLw).

As to claim 7, Yamazaki and Van Houdt disclose the memory cell according to claim 1, wherein 
a first electrode of a pair of a source electrode and a drain electrode of the second TFT (see Van Houdt Fig 1b Ref 234) is coupled to a read wordline (see Van Houdt Fig 1b Ref SL).

As to claim 8, Yamazaki and Van Houdt disclose the memory cell according to claim 1, wherein 
a second electrode of a pair of a source electrode and a drain electrode of the second TFT (see Van Houdt Fig 1b Ref 236) is coupled to a read bitline (see Van Houdt Fig 1b Ref BLr1).

As to claim 9, Yamazaki and Van Houdt disclose the memory cell according to claim 1, wherein 
the first electrode of the first TFT is coupled to a storage node of the memory cell, and the gate electrode of the second TFT is coupled to the storage node (see Van Houdt Fig 1b Ref 212).

As to claim 29, Yamazaki discloses the memory cell according to claim 1, wherein 
a channel material of the first TFT includes a semiconductor.

Yamazaki does not appear to disclose one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus.

Van Houdt discloses one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus (see Van Houdt Para [0043]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular substrate, as disclosed by Van Houdt. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to reduce leakage (see Van Houdt Para [0043]).

As to claim 30, Yamazaki discloses the memory cell according to claim 13, wherein 
the channel material of the first TFT is a semiconductor.

Yamazaki does not appear to explicitly disclose an oxide semiconductor.

Van Houdt discloses oxide semiconductor (see Van Houdt Para [0043]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Yamazaki, may incorporate a particular substrate, as disclosed by Van Houdt. The inventions are well known variants of memories configured for DRAM and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to reduce leakage (see Van Houdt Para [0043]).

As to claim 31, Yamazaki and Van Houdt disclose the memory cell according to claim 30, wherein: 
the second TFT  (see Yamazaki Fig 2A Ref 162) includes a channel material (see Yamazaki Fig 2A Ref 142) and a pair of a source electrode and a drain electrode (see Yamazaki Fig 2A), 
a gate electrode (see Yamazaki Fig 2A Ref 136d) of the second TFT is spatially between the substrate and the channel material of the second TFT (see Yamazaki Fig 2A), 
the gate electrode of the second TFT is coupled to a source region or a drain region of the first TFT (see Yamazaki Fig 2A), 
the channel material of the second TFT is spatially between the gate electrode of the second TFT and a first electrode of the pair of the source electrode and the drain electrode of the second TFT (see Yamazaki Fig 2A), and 
the channel material of the second TFT is spatially between the gate electrode of the second TFT and a second electrode of the pair of the source electrode and the drain electrode of the second TFT (see Yamazaki Fig 2A).

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 

The amended and new claims do no appear to overcome the previously presented prior art.

Allowable Subject Matter
Claim(s) 3, 27, and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 3):
the second TFT includes a channel material, and a pair of a source electrode and a drain electrode, 
the gate electrode of the second TFT is between the substrate and the channel material of the second TFT, and 
the channel material of the second TFT is between the gate electrode of the second TFT and a first electrode of the pair of the source electrode and the drain electrode of the second TFT and also between the gate electrode of the second TFT and a second electrode of the pair of the source electrode and the drain electrode of the second TFT.

The prior art does not appear to disclose (as recited in claim 27):
the gate electrode of the second TFT is spatially between the substrate and the channel material of the second TFT, the channel material of the second TFT is spatially between the gate electrode of the second TFT and a first electrode of the pair of the source electrode and the drain electrode of the second TFT.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 04/26/2022